Citation Nr: 0409350	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veteran's affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant had a period of active service from January 
1999 to August 2000, which was terminated by an other than 
honorable discharge for misconduct.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  


FINDINGS OF FACT

1.  In March 2000, the appellant was convicted by a General 
Court-Martial of rape.

2.  The appellant's discharge from service was under other 
than honorable conditions as a result of an offense involving 
moral turpitude and is considered to have been issued under 
dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA benefits.  38 U.S.C.A. 
§§ 101(2), 101(18), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in November 2001, that VA obtained the 
veteran's military records.  This letter also informed the 
appellant of what evidence he needed to submit to 
substantiate his claim.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 
Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the appellant was provided a VCAA notice letter in 
November 2001 which was before the February 2002 RO 
Administrative decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Specifically, the 
appellant's military records related to his court martial and 
discharge from service have been obtained and associated with 
the claims file and the appellant had been afforded a 
hearing.  There is no indication that any pertinent evidence 
has not been received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

II. Legal Criteria/Analysis

If the former service member did not die in service, 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  "A person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member, upon whose service such benefits are predicated, has 
attained the status of veteran."  Holmes v. Brown, 10 Vet. 
App. 38, 40 (1997).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2003).  A discharge 
or release from service under one of the conditions specified 
in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  Benefits are 
not payable when the former service member was discharged or 
released by reason of the sentence of a general court-
marital.  38 C.F.R. § 3.12(c)(2).  

A discharge or release because of one of the following 
offenses is considered to have been issued under dishonorable 
conditions:  (1) acceptance of an undesirable discharge to 
escape trial by general court- martial; (2) mutiny or spying; 
(3) an offense involving moral turpitude, which generally 
includes conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d) (emphasis added).  However, if it 
is established that the person in question was insane at the 
time of committing the offense leading to the discharge, that 
person is not precluded from benefits by that discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

As noted in the introduction section above, the appellant had 
a period of active service in the Navy from January 1999 to 
August 2000.  Service department records reveal that in March 
2000, the appellant was convicted by a General Court-Martial 
of rape in violation of Article 120 of the Uniform Code of 
Military Justice.  His sentence included 75 days of 
confinement, but a punitive discharge was not imposed as 
sentence by the Court-Martial. 

Service department records reveal that in June 2000 
proceedings were initiated to separate the appellant from 
service because of "misconduct due to commission of serious 
offense," specifically his conviction of rape.  A memo dated 
June 1, 2000 informed the appellant that he was being 
administratively separated from service for misconduct, the 
commission of a serious offense, and that the "least 
favorable characterization of service possible is "under 
other than honorable."  The appellant acknowledged this 
information by signature and specifically waived his rights 
to counsel and to submit evidence.  The appellant's discharge 
papers reveal that he was separated from service in August 
2000 with the character of service being "under other than 
honorable conditions."  The narrative reason for separation 
was "misconduct."

In November 2003, the appellant presented sworn testimony at 
a hearing before the Board.  He testified that he accepted a 
discharge under other than honorable discharge to get out of 
service without having to wait for a review board.  

The preponderance of the evidence is against the appellant's 
claim.  The evidence of record clearly shows that the 
appellant was convicted of rape by a General Court-Martial 
during service.  The appellant was administratively 
discharged from service under other than honorable conditions 
for misconduct, his rape conviction.  The evidence clearly 
shows that the appellant was informed that he would receive a 
discharge under other than honorable conditions and that he 
waived his rights and accepted the discharged.  There is 
absolutely no evidence of record establishing that the 
appellant was "insane" at the time of committing the rape 
for which he was convicted.  Rape is an offense of moral 
turpitude and a felony.  The appellant's discharge under 
other than honorable conditions was the result of misconduct 
for an offense of moral turpitude.  As such, the appellant's 
service was under dishonorable conditions and a bar to 
receipt of VA benefits.  




ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA benefits and the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



